 Case 19-40658          Doc 120      Filed 04/09/20 Entered 04/09/20 15:01:17            Desc Main
                                      Document     Page 1 of 17


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:
                                                                                           Chapter 7
 Scheherazade, Inc.,                                                            Bankruptcy 19-40658

                                  Debtor.


                                    NOTICE OF SETTLEMENT



TO:       The United States Trustee, all creditors, and other parties in interest.

        On May 4, 2020, or as soon thereafter as the transaction may be completed, the trustee of
the estate will settle a controversy as follows:

The trustee alleges that within 90 days before the petition date I.Reiss Co, LLC received $17,210
from the debtor. The trustee asserts that the transfer is avoidable as a preference under 11 U.S.C. §
547. I.Reiss has denied the trustee’s claims and has raised defenses. I.Reiss also asserts that in
response to COVID-19, its offices and stores have been closed for three weeks and remain closed at
this time. This has resulted in a financial hardship for I.Reiss and an inability to pay the amount of
the preference in full to the bankruptcy estate. To settle all claims against I.Reiss in connection with
the bankruptcy case, I.Reiss will pay $7,000 to the trustee. The payment will be made within 10
business days after the court issues a final order approving this settlement. I.Reiss also agrees that
its claim filed in this bankruptcy case will be deemed withdrawn and waived, including, but not
limited to, Claim No. 9.

Provided the settlement is approved by the court and upon receipt of the settlement payment in
good funds, the parties release each other from any and all claims arising from or related to this
bankruptcy case.

The trustee believes the settlement is in the best interest of creditors, due to the cost of litigation
and challenges with collectability. The trustee requests that the settlement be approved.

                                OBJECTION: MOTION: HEARING

       Under applicable rules, any objection must be in writing, be delivered to the trustee and
the United States Trustee, and be filed with the clerk, not later than 12:00 noon on the day before
the above date. If an objection is timely delivered and filed, the court will hold an expedited hearing
on the objection with reduced notice of the hearing. The hearing will be scheduled by the trustee
with notice by the trustee to the objecting party and the United States Trustee. If an objection is
made or an order is required, the undersigned trustee moves the Court for such orders as may be
necessary and appropriate.
Case 19-40658      Doc 120       Filed 04/09/20 Entered 04/09/20 15:01:17     Desc Main
                                  Document     Page 2 of 17



Clerk of Court                       United States Trustee      Nauni Manty, Trustee
United States Bankruptcy Court       1015 U.S. Courthouse       401 2nd Ave N, Ste 400
300 South Fourth Street              300 South Fourth Street    Minneapolis, MN 55401
301 U.S. Courthouse                  Minneapolis, MN 55415
Minneapolis, MN 55415

Dated: April 9, 2020                        By: /e/ Nauni Manty
                                                Nauni Manty, Trustee
            Case 19-40658         Doc 120       Filed 04/09/20 Entered 04/09/20 15:01:17                Desc Main
                                                 Document     Page 3 of 17




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA

IN RE: Scheherazade, Inc.                                       CASE NO: 19-40658
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7




On 4/9/2020, I did cause a copy of the following documents, described below,
Notice of Settlement




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 4/9/2020
                                                          /s/ Nauni J. Manty
                                                          Nauni J. Manty
                                                          Manty & Associates, P.A.
                                                          401 Second Ave. N., Suite 400
                                                          Minneapolis, MN 55401
                                                          612 465 0990
                Case 19-40658           Doc 120        Filed 04/09/20 Entered 04/09/20 15:01:17                       Desc Main
                                                        Document     Page 4 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF MINNESOTA

 IN RE: Scheherazade, Inc.                                              CASE NO: 19-40658

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7




On 4/9/2020, a copy of the following documents, described below,

Notice of Settlement




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 4/9/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Nauni J. Manty
                                                                            Manty & Associates, P.A.
                                                                            401 Second Ave. N., Suite 400
                                                                            Minneapolis, MN 55401
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 5 of 17
CASE INFO                                BHM CAPITAL LLC                          EMBELLIR GALLERY OF GEMS
1LABEL MATRIX FOR LOCAL NOTICING         785 WESTON RIDGE PARKWAY                 750 MAIN ST
08644                                    CHASKA MN 55318-1202                     STE 111
CASE 19-40658                                                                     MENDOTA HEIGHTS MN 55118-3765
DISTRICT OF MINNESOTA
MINNEAPOLIS
THU APR 9 12-45-34 CDT 2020



EATON HUDSON INC                         GALLERIA SHOPPING CENTER LLC             GEMCO INTERNATIONAL INC
3015 DUNES W BLVD                        CO FAEGRE BAKER DANIELS LLP              1660 HIGHWAY 100 S STE 578
STE 201                                  ATTN- COLIN DOUGHERTY                    ST LOUIS PARK MN 55416-1566
MOUNT PLEASANT SC 29466-8218             90 SOUTH 7TH ST STE 2200
                                         MINNEAPOLIS MN 55402-3924




K TAKAHASHI CO INC                       LDM COMPANY                              MICHAEL BONDANZA INC
250 E 54TH ST APT 12D                    SUITE 300                                CO MORRISON COHEN LLP
NEW YORK NY 10022-4812                   4517 MINNETONKA BLVD                     909 THIRD AVENUE
                                         ST LOUIS PARK MN 55416-5411              NEW YORK NY 10022-4731




DEBTOR                                                                            EXCLUDE
                                         WELLS FARGO VENDOR FINANCIAL SERV LLC
SCHEHERAZADE INC                         FKA G                                    MINNEAPOLIS
3181 WEST 69TH STREET                    CO A RICOH USA PROGRAM FDBA IKON         301 US COURTHOUSE
EDINA MN 55435                           FINANC                                   300 SOUTH FOURTH STREET
                                         PO BOX 13708                             MINNEAPOLIS MN 55415-1320
                                         MACON GA 31208-3708




6300 YORK AVE S                          AGLAM INC                                AGLAM INC
102                                      2409 FROSTED GREEN LANE                  4651 LOUIS AVE
EDINA MN 55435-2287                      PLANO TX 75025-6440                      LOS ANGELES CA 91316-3924




AMY HAN                                  ATT                                      ABBOT JEWELRY SYSTEMS INC
249 1ST AVE SOUTH                        PO BOX 6416                              3 CORPORATE DRIVE
SOUTH ST PAUL MN 55075-2302              CAROL STREAM IL 60197-6416               SUITE 215
                                                                                  SHELTON CT 06484-6252




ADAM ALTMAN                              ALICIA SCHAAL                            ALLIE HAFEZ
901 NORTH THIRD STREET SUITE 140         2919 BUCHANAN STREET NE                  PO BOX 270534
MINNEAPOLIS MN 55401-1169                MINNEAPOLIS MN 55418-2208                MINNEAPOLIS MN 55427-6534




AMANDA MORAN                             AMDEN JEWELRY                            AMDEN JEWELRY INC
7206 STEWART DRIVE                       550 S HILL ST                            550 S HILL ST SUITE950
EDEN PRAIRIE MN 55346-3248               SUITE 950                                LOS ANGELES CA 90013-2429
                                         LOS ANGELES CA 90013-2429




AMENTA                                   AMERICAN EXPRESS NATIONAL BANK           AMERICAN GEM SOCIETY
106901 S SAM HOUSTON PARKWAY             CO BECKET AND LEE LLP                    8881 W SAHARA AVE
SUITE 100                                PO BOX 3001                              LAS VEGAS NV 89117-5865
HOUSTON TX 77071                         MALVERN PA 19355-0701
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document          Page 6 of 17
AMY ANDERSON                             AMY J ANDERSON                           ANDREA REISS
5725 36TH AVE S                          5725 36TH AVE S                          8325 LABONT WAY
MINNEAPOLIS MN 55417-2907                MINNEAPOLIS MN 55417-2907                EDEN PRAIRIE MN 55344-4425




ANDREW A GREEN                           ANN BROSCIOUS                            ANNA FIESER
COTTRELL GREEN PA                        4523 SHORELINE DRIVE                     1002 VIRGINIA ST
2287 WATERS DR                           SPRING PARK MN 55384-9755                SAINT PAUL MN 55117-5136
MENDOTA HEIGHTS MN 55120-1363




ASSAEL INC                               BEVERLY DANN                             BHM CAPITAL LLC
589 5TH AVE                              100 3RD AVE S                            MESSERLI KRAMER PA
1154                                     APT 2602                                 JOSEPH W LAWVER
NEW YORK NY 10017-4711                   MINNEAPOLIS MN 55401-2722                100 S FIFTH STREET 1400 FIFTH STREET T
                                                                                  MINNEAPOLIS MN 55402




BARBARA A WEST                           BARBARA ANN WEST                         BARBARA HAMILTON SUSTAD
17112 SANDY LANE                         17112 SANDY LANE                         10618 SANOMA RIDGE
MINNETONKA MN 55345-3353                 MINNETONKA MN 55345-3353                 EDEN PRAIRIE MN 55347-1169




BARBARA TISEHART                         BARCLAY MASTER CARD                      BECKY CANTLEBERRY
1095 NENA COURT                          PO BOX 13337                             34346 45TH AVE
STILLWATER MN 55082-4592                 PHILADELPHIA PA 19101-3337               MOTLEY MN 56466-2423




BENY SOFER                               BENY SOFER INC                           BERNICK LIFSON PA
555 FIFTH AVE                            65 ROOSEVELT AVENUE                      5500 WAYZATA BLVD
NEW YORK NY 10017-2416                   SUITE 103A                               SUITE 1200
                                         VALLEY STREAM NY 11581-1106              MINNEAPOLIS MN 55416-1251




BEST BUY VISA                            BETSY BOND                               BETSY BOND
PO BOX 78009                             3517 FEDERAL DR 303                      3517 FEDERAL DRIVE
PHOENIX AZ 85062-8009                    EAGAN MN 55122-1374                      SAINT PAUL MN 55122-3509




BEVERLY DANN                             BLUE MOON PACKAGING                      BREMER BANK
2701 N OCEAN BLVD                        PO BOX 24726                             6900 FRANCE AVE S
UNIT E301                                JACKSONVILLE FL 32241-4726               EDINA MN 55435-2002
BOCA RATON FL 33431-7015




BRINKS                                   BRINKS GLOBAL SERVICES USA INC           BRUCE CUMMINGS
PO BOX 677444                            580 5TH AVENUE                           4012 LORD LYON DR
DALLAS TX 75267-7444                     SUITE 400                                GIBSONIA PA 15044-9722
                                         NEW YORK CITY NY 10036-4725
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 7 of 17
CARLA CORPORATION                        CARMEN BERSTAD                           CAROLINE BANKS
33 SUTTON AVE                            25288 W MEADOW LAKE DR                   4271 SHERIDAN AVE SOUTH APT 408
EAST PROVIDENCE RI 02914-3400            DETROIT LAKES MN 56501-7224              MINNEAPOLIS MN 55410-1624




CATHERINE SCHURMAN                       CHERIE Y ZACHARY                         CUSTOM BUSINESS FORMS
18117 VALLEY VIEW ROAD                   10223 UPTON PLACE                        210 EDGE PLACE NE
EDEN PRAIRIE MN 55346-4128               BLOOMINGTON MN 55431-2879                MPLS MN 55418-1153




CYNTHIA WIZNER                           CAMILLA CARLSON                          CANON FINANCIAL SERVICES INC
8970 HILLOWAY ROAD                       25440 SMITHTOWN ROAD                     EISENBERG GOLD AGRAWAL PC
EDEN PRAIRIE MN 55347-2425               SHOREWOOD MN 55331-8443                  1040 NORTH KINGS HIGHWAY
                                                                                  SUITE 200
                                                                                  CHERRY HILL NJ 08034-1925




CAPITAL ONE                              CAPITAL ONE BANK USA NA                  CARLA CORPORATION
PO BOX 6492                              BY AMERICAN INFOSOURCE AS AGENT          PO BOX 14192
CAROL STREAM IL 60197-6492               PO BOX 71083                             EAST PROVIDENCE RI 02914-0192
                                         CHARLOTTE NC 28272-1083




CAROL J PETERSON                         CAROL SCHUETTE                           CAROLINE BASSETT
3146B FARNUM DR                          13230 KERRY LANE                         4042 ABBOT AVE S
EAGAN MN 55121-1921                      EDEN PRAIRIE MN 55346-3140               MINNEAPOLIS MN 55410-1001




CARRIE BELL                              CATHERINE R KRUSE                        CATHERINE ZIMBA
17038 SADDLE WOOD                        7692 SOUTH BAY DRIVE                     5454 MAYVIEW ROAD
MINNETONKA MN 55345-2680                 BLOOMINGTON MN 55438-2900                MINNETONKA MN 55345-5935




CATHY KRUSE                              CATIE SCHUMAN                            CENTRAL TELEPHONE SALES SERV
7692 SOUTH BAY DRIVE                     29228 VALLEY VIEW ROAD                   12857 INDUSTRIAL PARK BLVD
BLOOMINGTON MN 55438-2900                EDEN PRAIRIE MN 55346                    MINNEAPOLIS MN 55441-3910




CHARLOTTE OHANLON                        CHASE                                    CHERIE ZACHARY
826 9TH STREET NW                        CARDMEMBER SERVICE                       10223 UPTON PLACE
ROCHESTER MN 55901-2660                  PO BOX 6294                              BLOOMINGTON MN 55431-2879
                                         CAROL STREAM IL 60197-6294




CINDY WIZNER                             CITY PAGES                               CLAIRE WHITE
8970 HOLLOWAY ROAD                       PO BOX 790445                            543 SAXONY COURT
EDEN PRAIRIE MN 55347-2425               SAINT LOUIS MO 63179-0445                CHASKA MN 55318-1471
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 8 of 17
CONNOISSEURS CORP                        CORPORATE FOUR INSURANCE                 CORRIN ROBINSON
17 PRESIDENTIAL WAY                      7220 METRO BLVD                          249 6TH ST NE
WOBURN MA 01801-1040                     EDINA MN 55439-2133                      MINNEAPOLIS MN 55413-4202




CULLIGAN                                 DAVID MELDAHL CARLSON                    DEBRA CHESEN
DEPT 8511                                1003 BOSTON HILL ROAD                    7507 HAROLD AVENUE
PO BOX 77043                             EAGAN MN 55123-1539                      GOLDEN VALLEY MN 55427-4858
MINNEAPOLIS MN 55480-7743




DIANE YURECKO                            DAVI J WAGERS                            DAVID M CARLSON
9326 COLORADO RD                         DAVID WAGERS CO CHARLES DAISY            1003 BOSTON HILL ROAD
BLOOMINGTON MN 55438-1506                300 FORD ROAD 5                          EAGAN MN 55123-1539
                                         ST LOUIS PARK MN 55426-4806




DAVID YOUNG                              DEDE YURECKO                             DEBBIE CHESEN
13943 BIRCHWOOD AVE                      9326 COLORADO RD                         7507 HAROLD AVE
ROSEMOUNT MN 55068-3584                  BLOOMINGTON MN 55438-1506                GOLDEN VALLEY MN 55427-4858




DEBORAH CLARK MATHEWS                    DEBRA ARONE                              DIANE LOUISE HARAYDA
6948 CAVANAUGH GREEN                     9724 XERXES ROAD                         6701 THOMAS AVE S
ROCKFORD MN                              BLOOMINGTON MN 55431-2466                RICHFIELD MN 55423-1958
55373
ROCKFORD MN 55373-9521




DONNA BECK                               DOUGLAS EDWARDS                          DOVES
4700 LINWOOD CIRCLE                      22038 WILDRIDGE RD                       98 CUTTERMILL RD
GREENWOOD MN 55331-9296                  ALBERT LEA MN 56007-4931                 SUITE 493
                                                                                  GREAT NECK NY 11021-3006




EATON HUDSON JEWELRY ADVISERS            ELEMENT TECHNOLOGIES LLC                 ELITE DESIGN INC
3015 DUNES WEST BLVD                     4470 W 78TH ST CIRCLE                    424 SUNSET DRIVE
SUITE 201                                SUITE 200                                HALLANDALE FL 33009-6540
MOUNT PLEASANT SC 29466-8218             BLOOMINGTON MN 55435-5419




ELITE PROTECTIVE SERVICES INC            ELLEN HAWKINSON                          EMILY HAUGH
PO BOX 117                               623 N 8TH AVE                            301 14TH AVE N
NEW LONDON MN 56273-0117                 PMB 184                                  HOPKINS MN 55343-7353
                                         STURGEON BAY WI 54235-2131




ERIC WATKINS                             ERIN M BARCLAY                           FIRST NATIONAL BANK OMAHA
188 AMHERST STREET                       3811 WOODBINE STREET                     PO BOX 2557
SAINT PAUL MN 55105-1912                 CHEVY CHASE MD 20815-4958                OMAHA NE 68103-2557
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                             Document       Page 9 of 17
FRANK SUNBERG                            FREDERICK GOLDMAN INC                    FREIDA ROTHMAN
3209 GALLERIA                            55 HARTZ WAY                             80 39TH STREET
1403                                     SECAUCUS NJ 07094-2425                   SUITE 601-23
MINNEAPOLIS MN 55435-2553                                                         BROOKLYN NY 11232-2604




GARY JOHNSON                             GABRIELLE CASEY                          GAIL BERMAN
7310 YORK AVE S                          1360 UNIVERSITY AVE 104420               11915 ST ALBANS HOLLOW DR
201                                      ST PAUL MN 55104-4086                    MINNETONKA MN 55305-3983
EDINA MN 55435-4729




GALLERIA SHOPPING CENTER LLC             GAYLE MEYER                              GEMCO
62810 COLLECTION CENTER DRIVE            8001 33RD AVE S                          1660 SOUTH HIGHWAY100
CHICAGO IL 60693-6281                    D468                                     SUITE 578
                                         BLOOMINGTON MN 55425-4639                ST LOUIS PARK MN 55416-1566




GEMS ONE CORPORATION                     GREGG EGGINTON                           GRETCHEN COHENOUR
16 WEST 46TH STREET                      18327 NICKLAUS WAY                       609 W 77TH ST
NEW YORK NY 10036-4503                   EDEN PRAIRIE MN 55347-3440               WINONA MN 55987




HAMILTON USA                             HANSEN CUSTOM JEWELERS                   HARVEY WEISS
PO BOX 72476161                          6440 FLYING CLOUD DR                     11988 PENDLETON COURT
PHILADELPHIA PA 19170-6161               115                                      EDEN PRAIRIE MN 55347-4945
                                         EDEN PRAIRIE MN 55344-3321




HELEN WINDER                             I REISS                                  IREISS CO INC
6533 PAMELL AVE                          45 NORTH STATION PLAZA                   45 N STATION PLAZA
EDINA MN 55435                           SUITE 406                                SUITE 406
                                         GREAT NECK NY 11021-5011                 GREAT NECK NY 11021-5011




IPFS CORPORATION                         INDOFF INC                               JEAN JOHNSON
30 MONTGOMERY STREET                     PO BOX 842808                            9332 80TH AVE SW
SUITE 501                                KANSAS CITY MO 64184-2808                STEWARTVILLE MN 55976-8207
JERSEY CITY NJ 07302-3821




JOLEEN M MOEN                            JORDAN ALAN LARSEN                       JOSEPH YURECKO
790 WOODLAND DRIVE SE                    504 SOUTH 7TH ST                         JOE YURECKO
FOREST LAKE MN 55025-1622                OLIVIA MN 56277-1582                     315 CLOVERLEAF DR
                                                                                  GOLDEN VALLEY MN 55422-5106




JOSEPH YUREKO                            JUDITH H FREEBERG                        JACKIE GOLDARIS
315 CLOVER LEAF DRIVE                    8624 PINE HILL ROAD                      5701 WYCLIFFE ROAD
GOLDEN VALLEY MN 55422-5106              BLOOMINGTON MN 55438-1340                EDINA MN 55436-2264
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 10 of 17
JAMES CONWAY                             JANET DOUGLAS                            JANET POKORNY
4075 W 51ST ST                           5513 COUNTRYSIDE ROAD                    20329 ISLANDVIEW CIRCLE
209                                      EDINA MN 55436-2503                      LAKEVILLE MN 55044-4921
EDINA MN 55424-1410




JAYNE KENNELLY                           JEANNE KENADY                            JEFF YURECKO
14207 GLEN LAKE DR                       3964 PRINCETON AVE                       4532 RUTLEDGE AVE
MINNETONKA MN 55345-4978                 ST LOUIS PARK MN 55416-3019              EDINA MN 55436-1419




JEFFREY C ROBBINS ESQ                    JENNELLE R GOOODRIE                      JENNELLE R GOODRIE
AVISEN                                   10500 VIRGINIA CIR                       10500 VIRGINIA CIR
901 MARQUETTE AVE SUITE 1675             BLOOMINGTON MN 55438-2022                BLOOMINGTON MN 55438-2022
MINNEAPOLIS MN 55402-3275




JENNIFER SIMON                           JESSICA DANLER                           JESSICA POTTS
3209 GALLERIA                            14850 GILLASPIE RD                       320 EAST 152ND ST
1701                                     WAMEGO KS 66547-9343                     BURNSVILLE MN 55306-5008
EDINA MN 55435-2556




JEWELERS MUTUAL INSURANCE                JEWELERS SERVICE CO INC                  JEWELRY WORKS LLC
25804 NETWORK PLACE                      1300 GODWARD ST NE                       2502 HILLSBORO AVE N
CHICAGO IL 60673-1258                    MINNEAPOLIS MN 55413-1741                GOLDEN VALLEY MN 55427-3107




JO MUNDY                                 JODY HARDER                              JOLEEN MOEN
5500 GROVE STREET                        2800 BAILEY COURT                        790 WOODLAND DR SE
EDINA MN 55436-2212                      NEWPORT MN 55055-4500                    FOREST LAKE MN 55025-1622




JOYCE SWANSON                            JULIA JEVNICK                            JULIE JEVNICK
249 INTERLACHEN ROAD                     3508 IVY PLACE                           9487 MCGEE WAY
HOPKINS MN 55343-8525                    WAYZATA MN 55391-9746                    EDEN PRAIRIE MN 55347-3494




KAREN M TATE                             KATHLEEN DEYOUNG                         KELLI M DALY
6315 JAMES AVENUE SOUTH                  5224 KNOX S                              5520 GIRARD AVE S
RICHFIELD MN 55423-1229                  MPLS MN 55419-1042                       MPLS MN 55419-1651




KENNETH J ROBINSON                       KIR                                      KONSTANTINO INC
11383 ENTREVAUX DRIVE                    6525 GUN PARK DR                         CO DAVID H WANDER ESQ
EDEN PRAIRIE MN 55347-2862               SUITE 370-413                            DAVIDOFF HUTCHER CITRON LLP
                                         BOULDER CO 80301-3346                    605 THIRD AVE
                                                                                  NEW YORK NY 10158-3499
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document          Page 11 of 17
KAREN J DEKRO                            KAREN MOODY                              KAREN QUIST
4226 HARRIET AVE S                       2505 SKYBLUE CT                          3417 BRYANT AVE S
MINNEAPOLIS MN 55409-1836                WHITE BEAR LAKE MN 55110-4770            MINNEAPOLIS MN 55408-4111




KAREN TATE                               KATE MAYBERRY                            KATE WALLIN
6315 JAMES AVE                           PO BOX 15                                1950 GRANT ALCOVE
RICHFIELD MN 55423-1229                  HAYWARD WI 54843-0015                    EAGAN MN 55122-2458




KATE WALTERS                             KATHERINE REYNOLDS                       KATHY WINNICK
18986 FIRETHORN PT                       23 HIGHVIEW TERRACE                      4680 OLD KENT ROAD
EDEN PRAIRIE MN 55347-2106               BLOOMFIELD NJ 07003-3121                 DEEPHAVEN MN 55331-9267




KELLI WENTZ                              KERI SMASAL                              KEVIN DYBAL
3641 422ND AVE S                         9607 CHICAGO AVE S                       793 HAVENVIEW CT
MINNEAPOLIS MN 55406                     BLOOMINGTON MN 55420-4524                MENDOTA HEIGHTS MN 55120-1800




KEVIN DYBDAL                             KIM LEE                                  KONSTANTINO
793 HAVENVIEW CT                         14350 ROBIN ROAD NE                      3315 N 124TH ST
MENDOTA HEIGHTS MN 55120-1800            PRIOR LAKE MN 55372-1292                 SUITE N
                                                                                  BROOKFIELD WI 53005-3105




LDM COMPANY                              LORI SANDBERG                            LAI CHING WOO
4517 MINNETONKA BLVD                     PO BOX 1125                              16965 GALLEON CIRCLE
STE 300                                  CHANHASSEN MN 55317-1125                 ROSEMOUNT MN 55068-1993
MINNEAPOLIS MN 55416-5411




LAPP LIBRA THOMSON                       LAUREN GJOVIG                            LAVENDER MEDIA INC
120 S 6TH ST                             1215 HILLCOURT                           7701 YORK AVE S
SUITE 2500                               WILLISTON ND 58801                       SUITE 225
MINNEAPOLIS MN 55402-5155                                                         EDINA MN 55435-5884




LEDDEL DESIGNS                           LETHERT SKWIRA SCHULTZ                   LINDA GARETZ
675 MARINERS ISLAND BLVD                 170 E SEVENTH PLACE                      6300 YORK AVE S
400                                      SUITE 100                                102
SAN MATEO CA 94404-1062                  SAINT PAUL MN 55101-2361                 EDINA MN 55435-2287




LINDA R GARETZ                           LINDA SCHILTZ                            LINDA STANDAGE
6300 YORK AVE S                          11957 TIFFANY LANE                       93846 VIKING WAY
102                                      EDEN PRAIRIE MN 55344-5384               STURGEON LAKE MN 55783-3534
EDINA MN 55435-2287
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 12 of 17
LINDA THIELEN                            LINEA BAUSSAN                            LISA A ESTLOW
11201 INDEPENDENCE AVE                   265 CESAR CHAVEZ ST                      100 SHASTA CIR W
CHAMPLIN MN 55316-3119                   SAINT PAUL MN 55107-2352                 CHANHASSEN MN 55317-9470




LISA ERICKSON                            LISA ESTLOW                              LORI SCHAAR
3225 W 38TH ST                           100 SHASTA CIRCLE                        PO BOX 1125 CHANHASSEN
MINNEAPOLIS MN 55410-1158                CHANHASSEN MN 55317-9470                 CHANHASSEN MN 55317-1125




LYNNE ASPNES                             MARTHA EK BELTZ                          MINNEAPOLIS GEMOLOGICAL SERVICES
PO BOX 261                               12415 TANAGER DR NW                      CO CARL WEIMER
PETOSKEY MI 49770-0261                   GIG HARBOR WA 98332-7865                 1316 LIBERTY CT
                                                                                  NORTHFIELD MN 55057-2915




MAD MONKEY MEDIA                         MAGGIE HENJUM                            MARGARET BUCHANAN
PO BOX 302                               3224 WEBSTER AVE                         5400 VERNON AVE S
SAINT MICHAEL MN 55376-0302              ST LOUIS PARK MN 55416-2131              5400 VERNON AVE S APT 301 MN 55436
                                                                                  -2341




MARGARET KENNEALLY                       MARGARET MACRAE                          MARGARET MARSH
6220 W 34TH ST                           4940 DODD ROAD                           526 COUNTY ROAD 9 SE
1                                        SAINT PAUL MN 55123-2350                 WILLMAR MN 56201-4749
ST LOUIS PARK MN 55416-2078




MARGARET THOMAS                          MARILYN J RUDD                           MARILYN PALMER
267 WEAVER ST                            141 EAST 105TH STREET CIR                1 RIVERCREST LANE
MANKATO MN 56001-4664                    MINNEAPOLIS MN 55420-5309                STILLWATER MN 55082-4258




MARILYN AND BILL KUEHL                   MARLENE PAULEY                           MARSHA SHOTLEY
1524 CREEK LANE                          5700 DUNCAN LANE                         13928 21ST ST N
NORTHFIELD MN 55057-3403                 EDINA MN 55436-1604                      STILLWATER MN 55082-1502




MARSHA UNTHANK                           MARTI BELTZ                              MARY ANN CAMPO
1014 W 53RD ST                           1901 PENN AVE                            510 W 53RD ST
MINNEAPOLIS MN 55419-1166                MINNEAPOLIS MN 55405-2210                MINNEAPOLIS MN 55419-1225




MARY BARND                               MARY JANE HASCHIG                        MARY JEANNE LEVITT
413 E 99TH ST                            4909 STEEPLECHASE CT                     1999 WELLSLEY AVE
BLOOMINGTON MN 55420-4951                EAGAN MN 55122-3046                      SAINT PAUL MN 55105-1619
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 13 of 17
MARY SONNEN                              MAXINE JEFFRIS                           MELANIE TSCHIDA
5920 OSGOOD ST S                         6629 LOGAN AVE S                         1134 IVY HILL DR
AFTON MN 55001-9679                      RICHFIELD MN 55423-2164                  MENDOTA HEIGHTS MN 55118-1829




MERYLL PAGE                              MICHAEL BONDANZA INC                     MICHAEL HENDERSON
2825 MONTERY PARKWAY                     10 EAST 36TH ST                          2783 WAGON WHEEL CURVE
ST LOUIS PARK MN 55416-3959              NEW YORK NY 10016-3302                   CHASKA MN 55318-1580




MIMI BAKER                               MINNEAPOLIS GEMOLOGICAL SERV             MOORE CREATIVE TALENT
3900 W 25TH ST                           1316 LIBERTY COURT                       3130 EXCELSIOR BLVD
MINNEAPOLIS MN 55416-3865                NORTHFIELD MN 55057-2915                 MINNEAPOLIS MN 55416-4667




NSP DBAXCEL ENERGY                       NAMBE                                    NANCI KNOTT CO
PO BOX 9477                              200 W DEVARGAS ST                        280 SHEFFIELD ST
MINNEAPOLIS MN 55484-0001                SUITE B                                  MOUNTAINSIDE NJ 07092-2328
                                         SANTA FE NM 87501-2672




NANCY HEINERSCHEID                       NANCY MCDANIELS                          NANTAWAN LEWIS
3116 W LAKE ST                           1938 SHERIDAN AVE                        1225 LASALLE AVE
313                                      SAINT PAUL MN 55116-2657                 2104
MINNEAPOLIS MN 55416-5258                                                         MINNEAPOLIS MN 55403-2332




INTERNATIONAL                            NICOLE J PAULBICK                        NICOLE J PAULBICK
NEW ITALIAN ART                          238 CRETIN AVENUE SOUTH 2                238 CRETIN AVE S
VIA TRIESTE 615048                       SAINT PAUL MN 55105-1259                 2
VALENZA ITALY                                                                     SAINT PAUL MN 55105-1259




ODELIA JEWELRY                           OSCAR HEYMAN BROTHERS INC                PAULA MURRAY
62 W 47TH ST                             501 MADISON AVE                          710 KELSEY AVENUE 204
SUITE 601                                NEW YORK CITY NY 10022-5676              CLEARWATER MN 55320-1321
NEW YORK CITY NY 10036-3272




PENELOPE STEVEN RAKES                    PO BOX 1588                              PREFERRED ONE INSURANCE
6201 MILDRED AVE                         MORRISTOWN NJ 079621588                  COMMERCIAL COLLECTORS INC
EDINA MN 55436-2606                                                               PO BOX 337
                                                                                  MONTROSE MN 55363-0337




PARCEL PRO LLC                           PAT DAY                                  PATRICIA EBBERT
PO BOX 419398                            10632 UTICA ROAD                         3806 ABBOTT AVE S
BOSTON MA 02241-9398                     BLOOMINGTON MN 55437-2854                MINNEAPOLIS MN 55410-1035
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 14 of 17
PAULA MURRAY                             PAWNWORKS                                PITNEY BOWES GLOBAL FINANCIAL SERVICES
725 MINNESOTA STREET                     1301 RIVERWOOD DR                        LLC
MONTICELLO MN 55362-5800                 UNIT 1                                   27 WATERVIEW DRIVE
                                         BURNSVILLE MN 55337-1547                 SHELTON CT 06484-4301




PLASTICREST PRODUCTS INC                 PRECIOUS JEWELRY                         RQC LTD
4519 W HARRISON ST                       PO BOX 5381                              370 S YOUNGS ROAD
CHICAGO IL 60624-3099                    NEW YORK NY 10185-5381                   WILLIAMSVILLE NY 14221-7092




REBECCA M BJORNSON                       REBECCA M BJORNSON                       RENEE LINDQUIST
5343 PORTLAND AVENUE SOUTH               5343 PORTLAND AVE                        8680 MAGNOLIA CT
MINNEAPOLIS MN 55417-1722                MINNEAPOLIS MN 55417-1722                212
                                                                                  EDEN PRAIRIE MN 55344-6677




RICHARD DAHLIN                           RICHARD L DAHLIN                         RIO GRANDE
4652 BLUEBELL TRAIL N                    4652 BLUEBELL TRAIL N                    7500 BLUEWATER ROAD NW
MEDINA MN 55340-4573                     MEDINA MN 55340-4573                     ALBUQUERQUE NM 87121-1962




ROBERT C KLEIN ASSOC                     ROBERT J STRUYK TRUSTEE                  ROBIN YOUNG
8900 PENN AVE S                          DORSEY WHITNEY                           5124 NOLAN DRIVE
SUITE 101                                401 E EIGHTH ST SUITE 319                MINNETONKA MN 55343-8900
MINNEAPOLIS MN 55431-2099                SIOUX FALLS SD 57103-7031




ROFFERS GROUP LLC                        ROGER POMEROY                            RUTH A AND RAYMOND A REISTER
218 WASHINGON AVE N                      8050 PENNSYLVANIA RD                     CHARITABLE TR
SUITE 220                                BLOOMINGTON MN 55438-1135                401 E 8TH ST
MINNEAPOLIS MN 55401-2215                                                         SUITE 319
                                                                                  SIOUX FALLS SD 57103-7031




RUTH A AND RAYMOND A REISTER             RUTH LORDAN                              S KASHI
CHARITABLE TR                            6453 BARRIE ROAD                         175 GREAT NECK ROAD
ERIN BRYAN ESQ                           EDINA MN 55435-2301                      SUITE 204
DORSEY WHITNEY LLP                                                                GREAT NECK NY 11021-3313
50 SOUTH SIXTH STREET SUITE 1500
MINNEAPOLIS MN 55402-1553




SARAH SIVRIGHT                           SCOTT A HOLDAHL                          SOMERSET MFG INC
5051 DREW AVE S                          705 E 57TH ST                            36 GLEN COVE ROAD
MINNEAPOLIS MN 55410-2026                MINNEAPOLIS MN 55417-2424                ROSLYN HEIGHTS NY 11577-1703




SUSAN BEISANG                            SALLY BRUTGER                            SALLY R BRUTGER
4 FALCON LANE                            7314 PENN AVE S                          7314 PENN AVE S
NORTH OAKS MN 55127-6317                 RICHFIELD MN 55423-2821                  RICHFIELD MN 55423-2821
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 15 of 17
SANDI CALVELAGE                          SARAH ROCKLER                            SCOTT BROWN
10727 LINDAHL BLUFFS TRAIL               2950 DEAN PARKWAY APT 1901               4132 VERNON AVE S
BLOOMINGTON MN 55420-5652                MINNEAPOLIS MN 55416-4428                STE 207
                                                                                  ST LOUIS PARK MN 55416-3193




SCOTT H RUDD                             SHARON CAREY                             SHEILA HAGSTROM
7300 GALLAGHER DRIVE                     5237 16TH AVE S                          10391 108TH PLACE N
APT 311                                  MINNEAPOLIS MN 55417-1813                MAPLE GROVE MN 55369-2638
EDINA MN 55435-3104




SIMON G JEWELRY INC                      SIMON G                                  SOFER JEWELRY LLC
WILLIAM J STAVOLE                        528 STATE ST                             65 ROOSEVELT AVENUE
TUCKER ELLIS LLP                         GLENDALE CA 91203-1524                   SUITE 103A
950 MAIN AVENUE SUITE 1100                                                        VALLEY STREAM NY 11581-1106
CLEVELAND OH 44113-7213




SOFER JEWELRY LLC                        SOMERSET MANUFACTURING                   SPARK CREATIONS INC
555 FIFTH AVE                            36 GLEN COVE ROAD                        10 W 46TH ST
NEW YORK NY 10017-2416                   EAST HILLS NY 11577-1703                 NEW YORK NY 10036-4515




STACIE OLSON                             STAR TRIBUNE                             STARDUST DESIGN
5300 FARLEY AVE SE                       650 3RD AVE S                            550 SOUTH HILL ST
DELANO MN 55328-8156                     SUITE 1300                               SUITE 967
                                         MINNEAPOLIS MN 55488-0002                LOS ANGELES CA 90013-2429




STEVEN I HILSENRATH                      STRINGING BY LUCY                        SUSAN ENGELKING
65 ROOSEVELT AVENUE                      8850 RIVER HEIGHTS WAY                   565 EBEN COURT
SUITE 103A                               INVER GROVE HEIGHTS MN 55076-3478        STILLWATER MN 55082-3702
VALLEY STREAM NY 11581-1106




SUSAN HAYNES                             SUSAN K ENGELKING                        SUSAN MCINTOSH
CO KATHY SANDLIN                         565 EBEN COURT                           1405 NE 4TH PLACE
9324 PARK AVENUE SOUTH                   STILLWATER MN 55082-3702                 FORT LAUDERDALE FL 33301-1371
BLOOMINGTON MN 55420-3835




SUSAN SCHAEFER                           SUSAN USTIPAK                            TAMMY SCHOENROCK
1920 1ST STREET SOUTH                    6301 UPPER 44TH ST N                     26820 WOODLANDS PKWY
1806                                     SAINT PAUL MN 55128-2519                 ZIMMERMAN MN 55398-7603
MINNEAPOLIS MN 55454-1270




TARA CLARK                               TARYN NELSON                             THE ESTATE OF FRANKLIN S SUNBERG
4808 ROLLING GREEN PKWY                  514 AMERICAS WAY 5751                    CO MARK A SUNBERG
EDINA MN 55436-1348                      BOX ELDER SD 57719-7600                  17 MERILANE AVENUE
                                                                                  EDINA MN 55436-1335
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 16 of 17
TAMMY SCHOENROCK NEILSON                 TARYN NELSON                             TAVA CLARK
26820 WOODLANDS PKWY                     1915 CASA DEL RIO                        4808 ROLLING GREEN PARKWAY
ZIMMERMAN MN 55398-7603                  194                                      EDINA MN 55436-1348
                                         BENSON AZ 85602-7539




TENNIE CHUBB                             TENNIE L CHUBB                           TERESA FLEMING
13432 WAHBURN AVENUE S                   13432 WASHBURN AVE S                     4035 WEST 65TH STREET
BURNSVILLE MN 55337-2193                 BURNSVILLE MN 55337-2193                 122
                                                                                  EDINA MN 55435-1749




THOMAS W VON KUSTER JR                   TOM GREENSHIELDS                         TRANS ALARM INC
5413 WOODCREST DR                        2920 HIGHLAND CT                         PO BOX 776146
MPLS MN 55424-1649                       MOUND MN 55364-8500                      CHICAGO IL 60677-6146




TRAVELERS BUSINESS INSURANCE             TWIN CITY STAFFING                       US BANK
PO BOX 660317                            PO BOX 120474                            PO BOX 5229
DALLAS TX 75266-0317                     NEW BRIGHTON MN 55112-0018               CINCINNATI OH 45201-5229




EXCLUDE                                  VICKY SLOMIANY                           VINOANDES LLC
US TRUSTEE                               4604 BRUCE AVE                           5127 IRVING AVENUE SOUTH
1015 US COURTHOUSE                       EDINA MN 55424-1123                      MINNEAPOLIS MN 55419
300 S 4TH ST                                                                      MINNEAPOLIS MN 55419-1125
MINNEAPOLIS MN 55415-3070




WILLIAM AND MARILYN KUEHL                WALTER DONNELLY                          WELLS FARGO VENDOR FINANCIAL SERVICES
1524 CREEK LANE                          6 ACADEMY WAY S                          LLC
NORTHFIELD MN 55057-3403                 SAINT PETERSBURG FL 33711-5130           ATTN BANKRUPTCY ADMIN
                                                                                  PO BOX 13708
                                                                                  MACON GA 31208-3708




WENDY LEGGE                              WILLIAM J STAVOLE                        WILLSON DECLARATION OF TRUST
4100 COFFMAN LANE                        TUCKER ELLIS LLP                         CO WENDY LEGGE
MINNEAPOLIS MN 55406-3644                950 MAIN AVENUE SUITE 1100               4100 COFFMAN LANE
                                         CLEVELAND OH 44113-7213                  MINNEAPOLIS MN 55406-3644




                                                                                  EXCLUDE
YEDDA MARKS                              ZINA
4508 GARRISON LANE                       470 BEVERLY DRIVE                        CHAD A KELSCH
EDINA MN 55424-1847                      BEVERLY HILLS CA 90212-4402              KELSCH LAW FIRM PA
                                                                                  3350 ANNAPOLIS LANE N
                                                                                  STE C
                                                                                  PLYMOUTH MN 55447-5389



                                                                                  EXCLUDE
IPFS CORPORATION CHANDLER                JOHN D LAMEY III
LISA RENEE CHANDLER                      980 INWOOD AVENUE NORTH                  NAUNI JO MANTY
30 MONTGOMERY STREET                     OAKDALE MN 55128-6625                    MANTY ASSOCIATES PA
SUITE 501                                                                         401 SECOND AVENUE NORTH
JERSEY CITY NJ 07302-3821                                                         SUITE 400
                                                                                  MINNEAPOLIS MN 55401-2097
            Case 19-40658
PARTIES DESIGNATED              Doc NOT
                   AS "EXCLUDE" WERE 120SERVED
                                            Filed
                                                VIA04/09/20
                                                    USPS FIRST Entered
                                                               CLASS MAIL04/09/20 15:01:17     Desc Main
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                            Document       Page 17 of 17
RALPH V MITCHELL
LAPP LIBRA THOMSON STOEBNER PUSCH
120 SOUTH 6TH STREET SUITE 2500
MINNEAPOLIS MN 55402-5155
